IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0617
                              Filed March 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

HIRAM ARIZMENDI,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, John J. Haney,

Judge.



      Defendant appeals his conviction and sentence for lascivious acts with a

child. AFFIRMED.



      Nathan A. Olson of Branstad & Olson Law Office, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., and Mullins and Schumacher, JJ.
                                           2


SCHUMACHER, Judge.

       Hiram Arizmendi appeals his conviction and sentence for lascivious acts

with a child. The district court gave adequate reasons for Arizmendi’s sentence.

We find the district court did not abuse its discretion in sentencing Arizmendi to a

term of imprisonment. The court did not rely on clearly untenable or unreasonable

grounds for the sentence. We affirm Arizmendi’s conviction and sentence.

       I.     Background Facts & Proceedings

       Arizmendi was charged with three counts of sexual abuse in the second

degree, in violation of Iowa Code section 709.3(1)(b) (2018), and two counts of

lascivious acts with a child, in violation of section 709.8(1)(A).

       Arizmendi entered into a guilty plea in which he agreed to plead guilty to

one count of lascivious acts with a child and the State agreed to dismiss the other

charges. The parties were free to make their own sentencing recommendations.

The court accepted Arizmendi’s guilty plea.

       At the sentencing hearing, victim impact statements were presented by the

victim, who was nine years old, and the victim’s mother. The State requested

Arizmendi be sentenced to ten years in prison. The defendant asserted that he

had accepted responsibility for his action. He asked to be placed on probation.

The presentence investigation report (PSI) recommended Arizmendi be sentenced

to ten years in prison. The court sentenced Arizmendi to a term of imprisonment

not to exceed ten years. Arizmendi now appeals, claiming the court abused its

discretion in sentencing him to prison.1


1 Recent legislation “denies a defendant the right of appeal from a guilty plea,
except for a guilty plea to a class ‘A’ felony or in a case where a defendant
                                         3


       II.     Standard of Review

       We review a district court’s sentencing decision for the correction of errors

at law. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “We will not reverse

the decision of the district court absent an abuse of discretion or some defect in

the sentencing procedure.” Id. We will not find an abuse of discretion “unless we

are able to discern that the decision was exercised on grounds or for reasons that

were clearly untenable or unreasonable.” Id. Where a challenged sentence falls

within the statutory parameters, this court presumes it valid and only overturns for

an abuse of discretion or reliance on inappropriate factors. State v. Hopkins, 860

N.W.2d 550, 554 (Iowa 2015) (citing State v. Washington, 832 N.W.2d 650, 660

(Iowa 2013).

       III.    Discussion

       Arizmendi argues the district court did not give adequate reasons for

sentencing him to prison rather than placing him on probation.

       Under Iowa Rule of Criminal Procedure 2.23(3)(d), a court must “state on

the record its reason for selecting the particular sentence.” State v. Hill, 878

N.W.2d 269, 273 (Iowa 2016). “This requirement ensures defendants are well

aware of the consequences of their criminal actions.” State v. Thompson, 856

N.W.2d 915, 919 (Iowa 2014). “Most importantly, the sentence statement affords

our appellate courts the opportunity to review the discretion of the sentencing




establishes good cause.” State v. Draine, 936 N.W.2d 205, 206 (Iowa 2019) (citing
2019 Iowa Acts ch. 140, § 28). The effective date for this legislation is July 1,
2019. The statute is not applied retroactively and is not applicable in this appeal.
See State v. Macke, 933 N.W.2d 226, 235 (Iowa 2019). We are bound by our
supreme court’s holding.
                                          4

court.” Id. The district court may satisfy this requirement either by stating its

reasons orally on the record or by including the reasons in its written sentencing

order. Id. “[A] ‘terse and succinct’ statement may be sufficient, ‘so long as the

brevity of the court’s statement does not prevent review of the exercise of the trial

court’s sentencing discretion.’” State v. Thacker, 862 N.W.2d 402, 408 (Iowa

2015) (citation omitted).

       The district court gave a lengthy recitation of its reasons for Arizmendi’s

sentence:

               I’ve considered all the sentencing options that are available to
       me in chapters 901 and 907 of the Iowa Code in my judgment relative
       to sentencing based on that sentence which will provide you the
       maximum opportunity to rehabilitate yourself while at the same time
       protecting the community from further offenses by you or others who
       are similarly situated.
               I can tell you I am not considering your immigration status or
       any prior indication in the record or otherwise concerning deportation
       in my determination of this sentence.
               I have considered your age, your education that I’m aware of
       as reflected in the presentence investigation report, your prior
       criminal history. I’ve considered your employment circumstances,
       family circumstances that I’m aware of on the record and that’s
       available to me through the presentence investigation report. The
       nature of the offense committed, and the harm to the victim, the
       underlying facts that provided a basis for the charge that you pled
       guilty to, the need for protecting the community. I considered the
       recommendations that have been made by the State as well as by
       your attorney as well as the recommendation in the PSI.
               After considering—I’ve also considered some indications of
       substance abuse or alcohol abuse history and problem and the need
       to deter you and others who are similarly situated from engaging in
       conduct that provide the basis of fact for this offense.
               In doing so, I believe that the appropriate sentence is the
       imposition of an indeterminate sentence of ten years, and I will order
       that accordingly.

       The court stated it considered all available sentencing options, as it is

required to do. See State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995). The
                                          5

court, however, is not required to discuss each particular sentencing option. See

id. (“[T]he failure to acknowledge a particular sentencing circumstance does not

necessarily mean it was not considered.”). We find the court gave adequate

reasons for sentencing Arizmendi to prison. The court noted “[t]he nature of the

offense committed, and the harm to the victim, the underlying facts that provided

a basis for the charge that you pled guilty to, [and] the need for protecting the

community.” This statement is sufficient, as it “does not prevent review of the

exercise of the trial court’s sentencing discretion.’” See Thacker, 862 N.W.2d at

408.

       In addition to his argument concerning the adequacy of the reasons for the

sentence, Arizmendi claims the district court abused its discretion by sentencing

him to prison. He asserts he should have been placed on probation because he

fully accepted responsibility for his actions, he spent 231 days in jail, and his

problems arose from substance abuse.

       “Sentencing courts in Iowa generally have broad discretion to rely on

information presented to them at sentencing.” State v. Headley, 926 N.W.2d 545,

550 (Iowa 2019). We will not find an abuse of discretion unless the court “exercises

its discretion on grounds or for reasons that were clearly untenable or

unreasonable.” State v. Gordon, 921 N.W.2d 19, 24 (Iowa 2018). “If the evidence

supports the sentence, the district court did not abuse its discretion.” Id. at 24–25.

       In sentencing Arizmendi, the court considered his age, his education, his

prior criminal history, his employment, and his family circumstances. The court

also considered the nature of the offense, the harm to the victim, the factual

circumstances of the offense, and the need to protect the community. Moreover,
                                         6


the court considered the recommendations made by the prosecutor, the defendant,

and the PSI. We find the district court did not abuse its discretion in sentencing

Arizmendi to a term of imprisonment. The court did not rely on clearly untenable

or unreasonable grounds in determining the sentence.

         We affirm Arizmendi’s conviction and sentence for lascivious acts with a

child.

         AFFIRMED.